Citation Nr: 1018522	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for cardiovascular 
disease, evaluated at 30 percent disabling prior to June 20, 
2007, and at 60 percent disabling thereafter.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2006 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned at a hearing in 
July 2009.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  The Veteran was awarded an 
increased evaluation of 60 percent for his service-connected 
cardiovascular disease during the pendency of the claim.  
(August 2007 rating decision.)  The Veteran has not suggested 
that this increased evaluation would satisfy his appeal for a 
higher evaluation of his disability.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for cardiovascular disease remains before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

The Veteran testified that he was first diagnosed and treated 
for hypertension in either 1966 or 1967 at the East Orange, 
New Jersey VA Medical Center (VAMC).  The earliest East 
Orange VAMC treatment records in the claims file are dated 
from 1989.  In March 2008, the East Orange VAMC indicated 
that no treatment records were found for the time period from 
January 1981 to September 1989.  It does not appear that any 
attempt was made to locate records earlier than 1981.  The 
Board is mindful that earlier treatment records might not be 
available.  Nevertheless, since there is at least a 
reasonable possibility that the records exist, the Board 
finds that a remand is necessary so that an attempt can be 
made to obtain the records identified by the Veteran at his 
hearing.  

With regards to the Veteran's cardiovascular disease, the 
last VA examination was in November 2007.  At his hearing, 
the Veteran indicated that his disability had increased in 
severity.  Considering that the Veteran has indicated that 
his disability has worsened, and the fact that the Veteran 
has not been afforded a comprehensive VA compensation and 
pension examination to assess the severity of his disability 
since November 2007, the Board finds that it is necessary to 
secure an additional examination to ascertain the Veteran's 
level of disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Turning to the TDIU claim, the Board notes that, because the 
outcome of the claims for service connection for hypertension 
and for an increased rating for cardiovascular disease may 
have a bearing on the issue of entitlement to TDIU, any Board 
action on the TDIU matter would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This also avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  Additionally, the Court has held that 
there is no freestanding claim for TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447, 451 (2009). Whether a TDIU rating 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  Id. at 
452-453.  Therefore, the Board will defer action on this 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical 
records pertaining to the Veteran from 
the East Orange, New Jersey VAMC dated 
prior to 1981.  Any additional 
pertinent records identified by the 
Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with 
the claims file.  If no records can be 
located, it should be so stated, in 
writing, for inclusion in the claims 
folder.

2.  Schedule the Veteran for a VA 
cardiovascular examination.  The 
examiner should review the claims file.  

The examiner must conduct all necessary 
tests to ascertain the manifestations, 
if any, of the Veteran's cardiovascular 
disease, and provide findings necessary 
to apply the pertinent rating criteria.  
The examiner should describe the 
current status of the Veteran's 
cardiovascular disease, to include 
description of all functional 
incapacity related to the disability.  
All required testing, including METs 
testing should be performed, except 
when medically contraindicated or if 
the left ventricular fraction is 50 
percent or less, or if there is chronic 
congestive heart failure or there has 
been one episode of congestive heart 
failure within the past year.  
38 C.F.R. § 4.100 (2009).  If testing 
cannot be done, the examiner should so 
state and then provide an estimated 
METs level.  Note the percentage of 
ejection fraction due to any left 
ventricular dysfunction.  A full and 
complete rationale for all opinions, 
including the METs level, is required.  
The examiner should specify what level 
of activity warrants the assignment of 
the estimated METs level.  The examiner 
is also requested to comment upon the 
impact of the Veteran's cardiovascular 
disease to maintain gainful employment 
and any limitations upon such.  All 
opinions must be supported by a 
complete rationale.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal is not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


